384 S.C. 438 (2009)
682 S.E.2d 488
The FRIENDS OF McLEOD, INC., Petitioner,
v.
CITY OF CHARLESTON, City of Charleston Board of Zoning Appeals, and American College of the Building Arts, Respondents.
Supreme Court of South Carolina.
August 20, 2009.

ORDER
This Court granted petitioner's request for a writ of certiorari to review the Court of Appeals decision in Friends of McLeod, Inc. v. City of Charleston, 376 S.C. 610, 658 S.E.2d 544 (Ct.App.2008). Respondents have filed a motion for substitution of parties and a motion to dismiss based on an agreement that renders this matter moot. We grant the motion.
Because we dismiss this matter as moot, the motion to substitute parties is denied.
Finally, we vacate the Court of Appeals opinion in Friends of McLeod, Inc. v. City of Charleston, 376 S.C. 610, 658 S.E.2d 544 (Ct.App.2008).
JEAN H. TOAL C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, DONALD W. BEATTY and KITTREDGE, JJ., not participating.